United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 20, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-11253
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOHN WANNAMAKER,

                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:05-CR-184-1
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     John Wannamaker appeals the sentence imposed following his

guilty-plea conviction for conspiracy to commit wire fraud and

securities fraud, five counts of wire fraud, one count of

securities fraud, five counts of money laundering, and four

counts of engaging in illegal monetary transactions.      He argues

that the sentence imposed by the district court was unreasonable.

The district court stated that it had considered the factors set

forth in 18 U.S.C. § 3553(a) and gave the following reasons for

the sentence:   (1) the sentence was within the applicable

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-11253
                                 -2-

guidelines sentencing range for the offenses (§ 3553(a)(4)) and

(2) Wannamaker pleaded guilty to all 16 counts of the indictment

without a plea agreement, he accepted responsibility for the

offenses, and he cooperated with the Government (§ 3553(a)(1)).

The district court also heard and considered the testimony of

Wannamaker’s wife and one of the victims of Wannamaker’s

offenses.   Wannamaker has not shown that the district court

misapplied the Guidelines, failed to consider the § 3553(a)

factors, failed to give reasons for the sentence, or considered

improper factors in imposing the sentence.   Therefore, Wannamaker

has not shown that the sentence imposed by the district court was

unreasonable.    See United States v. Mares, 402 F.3d 511, 518-20

(5th Cir. 2005).

     Wannamaker also argues that the language in United States v.

Alonzo, 435 F.3d 551 (5th Cir. 2005), is improper.   We have not,

however, relied on Alonzo and its rebuttable presumption of

reasonableness in deciding this appeal.

     AFFIRMED.